DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112, 6th Paragraph
Regarding Claim 2, the claim limitation "take-up means" has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because it uses a non-structural term "means" coupled with functional language "take-up" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, this claim limitation will be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitation: The corresponding structure is described as a take-up reel.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102 as being anticipated by US 2014/0343386 to Boock.
Regarding claim 1 Boock discloses a processing beam source (laser) that emits a beam to process a filament segment using the beam [0111], a filament feed reel (173) that is upstream/before any processing from a laser [0079], and the filament can be inclined vertically (ie. 0 angle with the vertical axis) to address gravity sagging issues [0076].
Regarding claims 2 and 3 Boock further discloses a filament take-up means reel (175) that rolls up the filament after processing [0079-0082].
Regarding claim 4 Boock further discloses that there can be multiple laser beam sources [0111] that emit beams to process the filament segment at dirfferent circumferential segments [0111].
Regarding claim 5 Boock further discloses that the processing beam source(s) is(are) laser source(s) and emit laser beam(s) [0111].
Regarding claim 6 Boock further discloses that the filament can be a wire [0017, 0061].
Regarding claims 7 and 8 Boock further discloses that the filament can have a core (710) made of gold [0094], a first layer (730) superimposing the core (Fig. 7A) and made of polyurethane [0091], and a further layer (720) between the core and first layer (Fig. 7A) and made of platinum [0091].
Regarding claim 9 Boock further discloses that the filament can incline from the vertical axis (ie. substantially vertical) [0076].
Regarding claim 10 Boock further discloses a filament feed reel (173) that have the filament rolled thereon [0079].
Regarding claim 11 Boock further discloses a filament take-up means reel (175) that rolls up the filament after processing [0079-0082].
Regarding claim 12 Boock discloses a processing beam source (laser) that emits a beam to process a provided filament segment using the beam [0111], a filament feed reel (173) that is upstream/before any processing from a laser [0079], and the filament can be inclined vertically (ie. 0 angle with the vertical axis) to address gravity sagging issues [0076], and the filament is fed from the feed reel [0079].
Regarding claim 13 Boock further discloses a filament take-up means reel (175) that rolls up the filament after processing [0079-0082].
Regarding claim 14 Boock further discloses that the filament is made by the method as above.
Regarding claim 15 Boock further discloses that the method makes the segment as above, and the segment is a segment of an analyte sensor (abstract).
Regarding claim 16 Boock discloses a processing laser beam source (laser) that emits a beam to process a provided filament segment using the beam [0111], a filament feed reel (173) that is upstream/before any processing from a laser [0079], and the filament can be inclined vertically (ie. 0 angle with the vertical axis) to address gravity sagging issues [0076], and the filament is fed from the feed reel [0079].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761